           Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 1 of 48




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS                              FEB 2 7 2020
                                CENTRAL DIVISION
                                                                   JAMES W. McCORMACK, CLERK
YVONNE LAWRENCE LEE, INDIVIDUALLY AND                                  By:      ·~                 DEP CLERK
AS ADMINSTRATRIX OF THE ESTATE OF
KENNETH LAWRENCE, DECEASED                                              PLAINTIFF

vs.                               CASE NO.: 4:19-CV-00178-LPR

CHARLES "DOC" HOLLADAY, INDIVIDUALLY AND
IN HIS OFFICIAL CAPACITY AS FORMER SHERIFF
OF PULASKI COUNTY; MIKE SYLVESTER,
INDIVIDUALLY AND HIS OFFICIAL CAPACITY AS
FORMER CHIEF OF DETENTION OF THE PULASKI COUNTY
REGIONAL DETENTION FACILITY; DR. KAREN CHASE,
INDIVIDUALLY AND IN HER OFFICIAL CAPACITY,
TURN KEY HEALTH CLINICS, LLC, ERIC HIGGINS, IN
HIS OFFICIAL CAPACITY AS SHERIFF OF PULASKI
COUNTY; SERGEANT ANTHONY JENKINS, IN HIS INDIVIDUAL
 AND OFFICIAL CAPACITY, DEPUTY LEDREY JUNIOR IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY; DEPUTY CODY STONE,
IN HIS INDIVIDUAL AND OFFICIAL; DEPUTY RICHARD MURPHY,
IN HIS INDIVIDUAL AND OFFICIAL CAPACITY; LIEUTENANT RODNEY
SHEPPARD, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY,
JACOB MITCHELL, R.N.;STEVEN COOK, R.N.,
JOHNATHON NGUYEN, R.N.; JOHN AND JANE DOES 1 - 10      DEFENDANTS

                      SECOND AMENDED AND SUBST:ITU'l'ED COMPLAINT

      COMES     NOW      the     Plaintiff,        Yvonne   Lawrence         Lee,      as

Administrator of the Estate of Kenneth Lawrence, by and through

undersigned counsel,           and for her Second Amended and Substituted

Complaint against the Defendants, and hereby alleges and states as

follows:

                                 JUR:ISD:ICT:ION AND VENUE

      1.      This is an action in tort and for violations of Federal

and State Constitutional Rights.              Relief is also sought pursuant

to 42 U.S.C.      §    1983,    the Fourth,       the Fifth and the Fourteenth


                                              1
             Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 2 of 48




Amendments       to     the     United       States      Constitution,     the     Arkansas

Constitution Article II,                Section II,         the Arkansas Civil Rights

Acts,    codified at Ark.             Code Ann.     § 16-123-105, Title II of the

Americans       with    Disabilities         Act    (ADA)    and Section     504    of   the

Rehabilitation Act (Section 504)and common law tort of negligence

and wrongful death.            Jurisdiction and venue is proper in this Court

as the cause of action arose in Pulaski County, Arkansas.

        2.      This     is    also     an   action      seeking      declaratory    relief

pursuant to Ark. Code Ann. § 16-111-104, part of the Declaratory

Judgment Act,          and 28 U.S.C.S.          § 2201 to declare the rights and

other relations between the parties and for damages.

                                                PARTIES

        3.     The     Plaintiff,       Yvonne Lawrence Lee,           during all     times

mentioned, and continuing up to the present date is a citizen of

the United States, and was at all times relevant to this Complaint,

a resident of the City of North Little Rock,                          County of Pulaski,

and State of Arkansas.                She was      appointed Administrator of the

Estate of Kenneth Lawrence on September 29,                        2017 by the Circuit

Court of Pulaski              County,    Arkansas,       Case   No.    60PR-17-1436,     and

brings this action individually and on behalf of the Estate of

Kenneth        Lawrence,        his     heirs      and    statutory      wrongful     death

beneficiaries.

        4.     At all relevant times, Defendant Charles "Doc" Holladay

(hereinafter referred to as "Holladay" or "Sheriff Holladay") was


                                                    2
           Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 3 of 48




the legally constituted Sheriff of Pulaski County, Arkansas and

functioned        in    that     capacity    at        all        times    relevant     hereto.

Furthermore,        as Sheriff,       Defendant Holladay was at all relevant

times in question the chief decision and policy maker for                                    the

Pulaski County Regional              Detention Facility               ( "PCRDF" or "County

Jail").      And,      as Sheriff of Pulaski County,                      it was the duty of

Defendant Holladay to properly supervise the personnel under his

control so as not to cause injuries to, or deprive the civil rights

of   persons      the    sheriff's     department            is    obligated      to   protect.

Defendant,     Eric Higgins,          was sworn in as                the duly elected and

constituted Sheriff of Pulaski County, Arkansas on January 1, 2019.

He is sued in his official capacity.

      5.     At        all     relevant     times       pertinent,             Defendant    Mike

Sylvester was the Chief over the penal or lockup aspect of the

PCRDF. At all relevant times pertinent, Defendant Mike Sylvester,

was the Jail Administrator.

      6.     Pulaski County is a political subdivision of the State

of Arkansas        under the name of which the                      individual        Defendants

performed all acts and omissions alleged herein.

      7.     Defendant, Dr. Karen Chase, is a medical doctor who at

all relevant times complained of in this action resided in Pulaski

County,     Arkansas.           At   all   times       mentioned          in   this    pleading,

Defendant Dr.          Chase was a medical doctor,                    and was      licensed to

practice in such profession as provided by the laws of the State


                                                   3
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 4 of 48




of Arkansas.     Defendant Dr. Chase held herself out to possess the

degree of skill, ability, and learning common to a doctor in the

community.

     8.      Defendant, Turn Key Health Clinics, LLC.,       is a foreign

company authorized to do and doing business in Pulaski County,

Arkansas.     Defendant, Turn Key Health Clinics, LLC entered into a

contract with Defendant Holladay and Pulaski County, Arkansas to

provide health care services to inmates at the PCRDF.        The relevant

terms of the contract commenced on December 1, 2016 and continued

through December 31, 2017.       Defendant Turnkey Health Clinics, LLC

was responsible for the actions of Defendant Dr. Karen Chase, Jacob

Mitchell, R.N., Steve Cook, R.N., Jonathon Nguyen, R.N. and other

medical    staff which it employed or contracted with to provide

medical services to the PCRDF.          As such,   it is liable for the

actions of these individuals under a contract theory and under the

theory of respondeat superior.        Further, it may not claim immunity

because it was required, and did in fact, maintain a professional

liability insurance policy which provided coverage           for Kenneth

Lawrence and his Estate.

     9.      Defendant,    Sergeant    Anthony     Jenkins   {hereinafter

referred to as "Sgt. Jenkins" or "Jenkins", was at all relevant

times herein, an employee of the Pulaski County Regional Detention

Facility.    Defendant, Sgt. Jenkins, struck Kenneth Lawrence in the

face and had other physical contract with Kenneth Lawrence that


                                         4
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 5 of 48




caused injuries           to Kenneth Lawrence's person.          Defendant Sgt.

Jenkins administered capsicum (Pepper Spray) to Kenneth Lawrence

and had other physical contract with Kenneth Lawrence that caused

injuries to his person.              At all times and places alleged herein

the individual Defendant was acting as an agent for and of the

Pulaski County Regional Detention Facility and Pulaski County.

        10.    Defendant, Deputy Ledrey Junior (hereinafter referred to

as "Deputy Junior" or "Junior", was at all relevant times herein,

an employee of the Pulaski County Regional Detention Facility.

Defendant,      Deputy Junior, may have struck Kenneth Lawrence,                 had

other    physical        contract    with   Kenneth   Lawrence   and    handcuffed

Kenneth       Lawrence     in a   manner    that   caused   injuries    to   Kenneth

Lawrence's person.           At all times and places alleged herein the

individual Defendant was acting as an agent for and of the Pulaski

County Regional Detention Facility and Pulaski County.

        11.    Defendant, Deputy Cody Stone (hereinafter referred to as

"Deputy Stone" or "Stone", was at all relevant times herein,                      an

employee       of   the    Pulaski    County   Regional     Detention    Facility.

Defendant,      Deputy Stone,        may have struck Kenneth Lawrence,           had

other    physical        contract    with   Kenneth   Lawrence   and    handcuffed

Kenneth Lawrence           in a   manner    that   caused   injuries    to   Kenneth

Lawrence's person.           At all times and places alleged herein the

individual Defendant was acting as an agent for and of the Pulaski

County Regional Detention Facility and Pulaski County.


                                               5
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 6 of 48




     12.     Defendant,      Deputy Richard Murphy (hereinafter referred

to as     "Deputy Murphy" or "Murphy",               was    at    all    relevant      times

herein,     an    employee     of    the   Pulaski   County       Regional         Detention

Facility.         Defendant,        Deputy Murphy,     may       have    struck     Kenneth

Lawrence,    had other physical contract with Kenneth Lawrence and

handcuffed Kenneth Lawrence in a manner that caused injuries to

Kenneth Lawrence's person.             At all times and places alleged herein

the individual Defendant was acting as an agent for and of the

Pulaski County Regional Detention Facility and Pulaski County.

     13.     Defendant,        Lieutenant      Rodney       Sheppard          (hereinafter

referred to as "Lt. Sheppard" or "Sheppard"), was at all relevant

times herein an employee of the Pulaski County Regional Detention

Facility.        Defendant, Lt Sheppard, ordered Kenneth Lawrence to be

restrained in a restraint chair and further ordered that a spit

mask be placed over his face.                At all times and places alleged

herein the individual Defendant was acting as an agent for and of

the Pulaski County Regional Detention Facility and Pulaski County.

     14.     Defendant,      Jacob Mitchell,         R.N.    was        at   all    relevant

times a part of the staff of Defendant Turnkey responsible for

providing medical and nursing services to inmates detained in the

Pulaski County Regional Detention Facility.

     15.     Defendant, Steven Cook, R.N. was at all relevant times

a part of the staff of Defendant Turnkey responsible for providing




                                               6
           Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 7 of 48




medical and nursing services to inmates detained in the Pulaski

County Regional Detention Facility.

        16.    Defendant,   Johnathan Nguyen,               R.N.          was at all relevant

times a part of the staff of Defendant Turnkey responsible for

providing medical and nursing services to inmates detained in the

Pulaski County Regional Detention Facility.

        17.    Defendants    Jane    and    John       Does           1    though      10   are   the

currently unknown Pulaski County Detention Facility employees,

medical, nursing, and/or other healthcare providers and entities,

insurers,        and   employees     or    agents           of        PCRDF,         entities,    and

individuals, charged with protecting and treating Kenneth Lawrence

at   the      PRCDF.   Plaintiff has       attached hereto                     the    affidavit    of

Plaintiff's attorney attesting that the identities of Jane and

John Does 1 through 10 are unknown pursuant to A.C.A. § 16-56-125.

                                    FACTUAL ALLZGAT:IONS

        18.     Under Section 1.1 7 of the Contract between Defendant

Turn    Key     Health   Clinics     LLC    and       the    Pulaski            County      Regional

Detention       Facility    entitled       Contract         For           Comprehensive       Health

Services at the Pulaski County Regional Detention Center, Little

Rock,      Arkansas,     (hereinafter       referred             to       as   ~contract"),       the

following was agreed to:            A1l medical personnel providing services

through Contractor under this Contract shall be                                      the employees

and/or agents of Contractor and not of the Agency. Such individuals

shall hereby be referred to as the "Medical Staffing". A1l wages,


                                                  7
        Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 8 of 48




worker's ccmg:,ensation, insurance, benefit vacations, and c1aims of

any kind re1a ting      to   the Medica1       Staffing sha11 be      the    so1e

responsibi1ity of Contractor and not of Agency.                  Defendant Turn

Key Health Clinics,      LLC was    responsible         for   the contract with

Defendants Dr. Chase, Dr. Chase, Mitchell, Cook, Nguyen and other

medical care providers at the PCRDF.            Section 1.17 of the Contract

also provided the following:

          Contractor sha11 provide .medica1 unit coverage
     seven days a week in accordance to the matrix in
     Attachment A.

           The Contractor sha11 ensure:

          a) Ini tia1 hea1 th screenings are performed for
     inmates upon admission to the faci1ity;
          b) Tubercu1osis Skin Testing (TST) for a11 inmates
     within fourteen (14) days of incarceration;
          c) Medications are administered as prescribed;
          d) Time1y stick ca11 triage and fo11ow-up;
          e) Appropriate and time1y response to medica1 needs
     and emergencies; and
          f) Operations are in ccmg,1iance with Arkansas Jai1
     Standards   (AJS)  and   the  Nationa1    Commission  on
     Correctiona1 Hea1th Care (NCCHC)

     Medica1 care sha11 be provided in a manner that is
     commensurate with the community standard of medica1 care
     and treatment;

     The   Defendants    Turnkey,    Dr.       Chase,    Mitchell,   Cook,

Nguyen and all other medical care personnel were also required

under Section 1.2 of their Contract with the PCRDF to carry

professional liability insurance in the minimum amount of one

million dollars {$1,000,000) per occurrence and three million

dollars {$3,000,000).


                                           8
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 9 of 48




         19.    On June 8,       2017 at approximately 9: 20 a.m.,         Kenneth

Lawrence       arrived    at     the   Pulaski    County   Regional      Detention

Facility.       He was brought into the facility after being arrested

on a Probation Revocation warrant.

      20.      At approximately 10:00 a.m., Kenneth Lawrence is seen on

surveillance tape at the PCRDF entering the medical room to talk

to the nurse prior to being booked into the PROF.                 Shane Pomaybo

electronically       signed      the   Medical    Intake   Records      that   were

conducted on Kenneth Lawrence.             On the form, Pomaybo checked "Yes"

in answer to the question "Is the patient currently taking any

medications?"       The form contained the next question:               "If yes to

above question,         list all current medications including dosages,

frequency, last time taken, and name of pharmacy:" Pomaybo answered

as   follows:      "unk seizure medication 2x daily last dose                  this

morning; Walmart Cabot."

      21.      Kenneth Lawrence suffered from a seizure disorder which

required that he take Keppra twice a day to control his seizures.

Keppra is an antiepileptic drug available as 250 mg (blue), 500 mg

(yellow),      750 mg    (orange), and 1000 mg (white)         tablets and as a

clear,      colorless,    grape-flavored       liquid   (100   mg/mL)    for   oral

administration.          There    is   a   specific warning    with     regards   to

Keppra.        "Stopping KEPPRA suddenly can cause serious problems.

Stopping a seizure medicine suddenly can cause seizures that will

not stop (status epilepticus) ."


                                              9
         Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 10 of 48




     22.     The Defendants knew or should have known about Kenneth

Lawrence's seizure condition that was being treated with Keppra.

Kenneth Lawrence had previously had a seizure while incarcerated

at the PCRDF.       On the first page of the      Intake Form that was

completed during Kenneth Lawrence's intake, there is the following

question:     "Have you ever been incarcarated at this facility? If

yes, provide year:"      Pomaybo responded:     "Yes" "2017"

     23.     On May 4, 2016, LPN M. Mannis, completed an Altercation

Form regarding Kenneth Lawrence in which she documented that "i/m

(inmate)    laying on the floor having seizure like activity."          On

May 4,     2016 a screening form indicates that Kenneth Lawrence's

current medication was "Keppra."

     24.     The Intake Form signed by Pomaybo contains the following

notation:     Approved by: Mary Bahan Approved on: 6/8/2017 2:45:29

PM "verified keppra 250mg two tabs bid.          intake forwarded to dr

chase for med approval"

     25.     The   Defendants   knew Kenneth Lawrence was      required to

take Keppra two times each day.       The Defendants also knew that the

last dosage of Keppra was taken by Kenneth Lawrence prior to his

arrest on the morning of June 8,        2017.   Despite this knowledge,

the Defendants failed to give Kenneth Lawrence Keppra.           This fact

is born out by Defendants' Medical Administration Records.           These

Medical Administration Records are kept on inmates at the PCRDF.




                                       10
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 11 of 48




Kenneth Lawrence's medical records do not contain any record that

he was administered Keppra during this period of incarceration.

        26.    On June 8,        2017,     at approximately 11:35 a.m.,            Kenneth

Lawrence was taken to the D Unit of the PCRDF.                    He was assigned to

cell D-109.

        27.    On    June   9,    201 7,    sometime before      8: 53   a. m.,    Kenneth

Lawrence suffered a seizure while in cell D 109 in the D Unit of

the PCRDF.

        28.    During an epiplitic seizure,               there are commonly known

rules that have to be followed:                 1. Keep other people out of the

way.     2.    Clear hard or sharp objects away from the person.                          3.

Don't    try    to   hold down or          stop the movements.           4•       Place   on

individual on his side,             to help keep his airway clear.                5.   Look

at your watch at the start of the seizure, to time its length.                            6.

Don't put anything in his mouth.                      Indeed,   these were the exact

rules followed during Kenneth Lawrence's previous seizure at the

PCRDF in 2016.          He was found on the floor and left unrestrained

until the seizure stopped.

        29.    On June 9,        2017, at or around 8:50 a.m.,           Deputy Ledrey

Junior was assigned to the D Unit of the PCRDF.                    At or around 8:53

a.m. on June 9, 2017, Emilo Sacul, an inmate who shared the cell

with Kenneth Lawrence,              came    to the     Deputy Station and          stated,

"There's a guy having a seizure."




                                                 11
            Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 12 of 48




       30.     At the time,          Deputy Junior was conducting Pill Call.

Pill    Call       is    a   time    when    inmates     who    need    medication     are

administered            medication     by    healthcare    providers        employed    by

Defendant Turnkey. Defendant, Johnathan Nguyen, was the healthcare

provider assigned to the Pill Cart.                   Defendant Nguyen heard Sacul

say that "{t)here's a guy having a seizure."

       31.     Defendant Nguyen stayed with the pill cart while Deputy

Junior checked on Kenneth Lawrence.                   When Deputy Junior walked to

the cell,       he indicated that Kenneth Lawrence was on the floor.

Deputy Junior then opened the door and asked Kenneth Lawrence if

he    was    ok.         Deputy     Junior    then    called    a    Code   Red    {Medical

Emergency) .

       32.     Defendant Nguyen came to the cell where Kenneth Lawrence

lay on the floor.

       33.     When Defendant Nguyen approached Kenneth Lawrence,                        he

indicated that he found him laying on the floor on his left side

in a postictal state with his respirations deep and labored.                            The

postictal state is the altered state of consciousness after an

epileptic seizure. It usually lasts between 5 and 30 minutes, but

sometimes longer in the case of larger or more severe seizures,

and     is      characterized          by     drowsiness,           confusion,     nausea,

hypertension,            headache     or     migraine,    and       other   disorienting

symptoms.          Defendant Nguyen indicated that Kenneth Lawrence was

diaphoretic, which means that he was sweating heavily.                            Defendant


                                                 12
        Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 13 of 48




Nguyen noted that Kenneth Lawrence had a 1 cm area to his left eye

and 3 cm swelling around the same area. Defendant Nguyen also noted

that other staff arrived.              Defendant Nguyen noted that Kenneth

Lawrence's    vitals   were     obtained.        Defendant    Nguyen   noted   that

Kenneth Lawrence was still in a postictal state and responded to

painful stimuli which was a sternum rub conducted by Defendant

Jacob Mitchell.

      34.    When   Defendant      Jacob     Mitchell        approached   Kenneth

Lawrence,    he indicated that Kenneth Lawrence was               in the supine

position with top of his head toward cell exit on his                     initial

encounter. The supine position indicates that Kenneth Lawrence was

laying on his back.     Defendant Mitchell also indicated that Kenneth

Lawrence had a 1 cm open area to left brow with 3 cm raised area

surrounding    that    same    area.    Defendant    Mitchell     indicated    that

there were no other injury noted. Defendant Mitchell conducted two

(2)   sternum rubs.     A sternum rub is the application of painful

stimuli with the knuckles of closed fist to the center chest of a

patient who is not alert and does not respond to verbal stimuli.

Defendant Mitchell indicated that Kenneth Lawrence responded to

painful stimuli and became combative at 0902 requiring Jail staff

to call a Code Blue,          requiring forceful restraint.         According to

Defendant Mitchell, in the attempt to restrain there was 5 times

that arms contacted patient's face. Blood was present on patient's

nose at this point. He was restrained until he could be placed to


                                            13
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 14 of 48




the restraint chair. Fifty (50) mg Thorazine IM to right shoulder

and transported via restraint chair to be assessed by Dr. Chase.

At   0932 Nurse Cook LPN was unable to auscultate respirations.

Patient was transferred to the floor and CPR was initiated. Ambu

Bag initiated, AED applied. At 0945 Epinephrine was pushed. MEMS

arrived and took over with care. Patient pulse 45, transported by

MEMS.

        35.     During the seizure Kenneth Lawrence suffered on June 9,

2017, Defendant Sergeant Anthony Jenkins, struck Kenneth Lawrence

and attempted to restrain him.        Defendant Jenkins aso administered

Pepper spray.       Pepper spray causes burning in the throat, wheezing,

dry cough, shortness of breath, gagging, gasping and the inability

to breathe or speak.       Upon information and belief, either Mitchell,

Cook,    Nguyen or John Doe      #3   administered Thorazine            to Kenneth

Lawrence's right shoulder on direction from Defendant Dr. Chase.

Thorazine is an anti-psychotic medication.                It works by changing

the actions of chemicals in your brain.

        36.     Kenneth Lawrence was strapped to a restraint chair that

made it impossible for him to move his arms or legs.               In addition,

a spit mask was place on his head.               This mask covered his entire

face.         The spit mask restricted Kenneth Lawrence's               ability to

breathe.        Kenneth Lawrence had been administered pepper spray.

Pepper spray makes it difficult to breath.                In addition, pepper

spray     requires     steps   for    the        individual   to   be     properly


                                            14
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 15 of 48




decontaminated:      Since the spray is oil-based, people who have it

on their skin are advised not to touch the affected area. Touching

the solution can easily spread it to other areas of the body.            If

pepper spray enters the eyes, blinking rapidly might help to flush

it out.       Washing with hand soap, shampoo, or dish soap can break

up the oil. After that, the area should be rinsed with water. Baby

shampoos can be useful for washing spray from the eye area.          People

who have been sprayed may instinctively want to douse themselves

in water.      This can provide instant but short-lived relief.        Oil

does not mix with water on a molecular level, so washing the skin

with water alone will not remove the solution.        Instead of properly

decontaminating Kenneth Lawrence,       the Defendants put a spit mask

on his face that further acted as a means of suffocating him.

Kenneth Lawrence was then transported out of the D Unit to the

medical unit.

        37.   During transport,   Kenneth Lawrence went      into   cardiac

arrest and stopped breathing.       This was foreseeable given in light

of the fact that he had just suffered a seizure, was struck, pepper

sprayed,      restrained,   had his face covered with a spit mask and

administered Thorazine.         According to a   note by Defendant      Dr.

Chase, "patient was down for approx. 9 minutes with no consistent

pulse."

        38.   MEMS was called and Kenneth Lawrence was transported to

UAMS.     Before Kenneth Lawrence could be taken out of the facility


                                        15
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 16 of 48




by MEMS, MEMS personnel had to stop in the hallway of the facility

to resuscitate him.

        39.     PCRDF     had    emergency    contact     information       on    Kenneth

Lawrence on the Intake Form that he completed.                      Plaintiff's name

and phone number were listed as an emergency contact.                            However,

Defendants        misinformed       and     mislead     Plaintiff    as    to     Kenneth

Lawrence's whereabouts.              Defendants also failed to provide the

Hospital with contact information.                   As a result, Kenneth Lawrence

lay in the hospital at the point of death, with no family member,

next of kin or emergency contact there with him.

        40.     On June 19, 2017, after a valiant fight, Kenneth Lawrence

died.     An autopsy performed by the Arkansas State Crime Laboratory

medical examiner lists his cause of death as Anoxic Encephalopathy

due to Undetermined Etiology.               Anoxic Encephalopathy is a condition

where brain tissue is deprived of oxygen and there is global loss

of brain function.              It list the contributory causes as struggle

restraint and capsicun (pepper) spray exposure.

        41.     Kenneth Lawrence was a pretrial detainee.                   A detainee

may not be punished prior to an adjudication of guilt.                           Bell v.

Wolfish,       441 U.S.     520,   535-536     (1979.     Due process rather than

Eighth        Amendment    applies     to    pretrial     detainees       because    such

detainees may not be punished at all.                    Bell, 441 U.S. at 537 n.

16.      Bell held that detainees              cannot be punished,          and,    thus,

rigorous Eighth Amendment standards should not apply in assessing


                                                16
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 17 of 48




their     conditions             of     confinement.             Due   process      limits    the

government's power to deprive an individual of personal liberty.

United States v. Neal, 679 F.3d 737, 740 (8th Cir. 2012).                               Freedom

from bodily restraint is at the "core" of the due process clause.

Heidemann v. Rother, 84 F.3d 1021, 1028 (8th Cir. 1996).                                 At its

heart,        the    Due    Process         Clause     protects        the    individual     from

arbitrary government action. Wolff v. McDonnell, 418 U.S. 539, 558

(1974).

        42.     The test often used in determining whether action by the

executive branch of government is arbitrary is whether the conduct

shocks the conscience.                     United States v. Salerno,             481 U.S.    739,

750-751        (1987).       Conduct         deliberately          intended    to   cause    some

unjustifiable harm will generally shock the conscience. County of

Sacramento v. Lewis, 523 U.S. 833, 849 (1998).                               Conduct involving

recklessness          or   gross        negligence         is    actionable    under   the    Due

Process Clause.            Id.        A government official will have engaged in

conscience-shocking behavior not only by causing intentional harm,

but also by acting with deliberate indifference to an individual's

serious medical or other needs.                      Id.

        43.     In Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), the

United States          Supreme Court            held       that    where     officials make     a

deliberate          decision          to     deny    objectively           necessary    medical

treatment,          no further mens rea should be necessary to prove a

substantive due process violation.                              Nonetheless, most appellate


                                                      17
         Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 18 of 48




courts have continued to impose the Eighth Amendment's criminal

subjective mens rea standard, even after Kingsley.               In Bailey v.

Feltmann, 810 F.3d 589, 593-94 {8 th Cir. 2016), the Eighth Circuit

held that, although Kingsley adopted an objective reasonableness

standard for arrestees claiming excessive force, the law regarding

denial of medical care is not clear, and thus, to survive qualified

immunity,    pretrial detainee must prove deliberate             indifference

under the Eighth Amendment standard.          In Bailey, the Court found

that the Plaintiff failed to produce sufficient evidence to show

that   Defendant had actual      knowledge    of an objectively serious

medical need and yet deliberately disregarded it.                  The Eighth

Circuit has held that a pretrial detainee who alleged a violation

of his right to medical care must meet Eighth Amendment deliberate

indifference standard, and merely demonstrating that prison doctor

committed medical malpractice did not meet this standard absent

evidence that the doctor's actions were so inappropriate as to

evidence     intentional   maltreatment      or   a    refusal    to    provide

essential care.      Jackson v. Buckman, 756 F.3d 1060, 1065-66 {8th

Cir. 2014)

       44.   In   Shepherd v.   Washington   County,    331 Ark.       480,   962

S.W.2d 779 (1998), the Arkansas Supreme Court rejected the federal

standard of "deliberate indifference" for cases arising under the

Arkansas Civil Rights Act. Instead, The Court opted for a standard

of "conscious indifference," as defined by this Arkansas court's


                                       18
         Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 19 of 48




previous opinions. In order to demonstrate that a Defendant acted

with   conscious         indifference,         a        Plaintiff       must      show    that       the

Defendant      "knew or ought           to     have          known,   in    the    light       of    the

surrounding circumstances,              that his conduct would naturally or

probably result in injury and that he continued such conduct in

the reckless disregard of the consequences from which malice can

be inferred." Shepherd, 331 Ark. at 504, 962 S.W.2d 779 {quoting

Dongary Holstein Leasing,               Inc.       v.    Covington,         293 Ark.          112,   732

S.W.2d 465 (1987), rev'd on other grounds,                            Quinn Companies, Inc.

v.   Herring-Marathon          Group,     Inc.,          299 Ark.       431,      773    S.W.2d       94

(1989)). Therefore, malice can be inferred either from conscious

indifference        to   the   consequences              of     one's      actions       or    from    a

reckless disregard of those same consequences. Id.                                A medical need

is serious if it is a             condition that has been diagnosed by a

physician as mandating treatment or one that is so obvious that

even a       lay person would easily recognize                          the necessity for              a

doctor's attention. Williams v. Arkansas Dept. of Correction, 207

S.W.3d 519, 362 Ark. 134 {Ark., 2005)

       FEDERAL CIVIL RIGHTS VIOLATIONS UNDER 42 USC§ 1983, STATE
       CIVIL RIGHTS VIOLATIONS UNDER THE ARKANSAS CIVIL RIGHTS ACT
                      AND THE ARKANSAS CONSTITUTION

       45.    The    Plaintiff      adopts              by     reference       the      allegations

contained in paragraphs 1 through 44 above.

        FEDERAL CLAIMS: DR. KAREN CHASE, TtmNKEY, JACOB MITCHELL,
         R. N. , STEVEN COOK, R. N. , JOHNATHON NGUYEN, R. N. AND
                    UNKNOWN JOHN DOE MEDICAL CARE DEFENDANTS


                                                        19
         Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 20 of 48




       46.      The above recited acts and omissions of Defendants, Dr.

Karen Chase, Turn Key Health Clinics, LLC, Jacob Mitchell, R.N.,

Steven Cook, R.N., Johnathon Nguyen, R.N. and John Does while each

was acting under color of authority and in their individual and

official capacities, respectively constitute a deprivation of the

Kenneth Lawrence's substantive due process rights as guaranteed by

the 14th Amendment to the United States Constitution. Such acts of

Defendants Dr. Karen Chase,         Turn Key Health Clinics,      LLC,     Jacob

Mitchell, R.N., Steven Cook, R.N., Johnathon Nguyen, R.N. and John

Does    while     acting   within   the   color   of   their   authority     are

sufficient to invoke an action under 42 U.S.C. § 1983 against them

for which the Plaintiff seeks damages as set forth herein above.

       47.   These    Defendants,   Dr.   Karen   Chase,   Turn   Key    Health

Clinics, LLC, Jacob Mitchell, R.N., Steven Cook, R.N.,             Johnathon

Nguyen, R.N. and John Does, were aware of an objectively serious

medical need that Kenneth Lawrence had, in that, they knew that:

             a.      Detainees in the PRCDF have medical conditions that

require medication that they are taking that cannot be abruptly

stopped without causing serious medical harm;

             b.      Stopping Keppra suddenly from individuals that are

taking it to control seizures can cause serious problems;

             c.    Stopping a seizure medicine such as Keppra suddenly

can cause seizures that will not stop {status epilepticus);



                                          20
        Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 21 of 48




              d.     Kenneth Lawrence suffered from a seizure disorder

which required that he take Keppra twice a              day to control his

seizures;

              e.    Kenneth Lawrence had only taken one       (1)    of the two

dosages of Keppra that he needed to take to control his seizures;

              f.    Kenneth Lawrence had previously had a seizure in the

PCRDF during an incident when he had not been prescribed Keppra;

              g.    During an epiplitic seizure, there are commonly known

rules that have to be followed:          1. Keep other people out of the

way.    2.    Clear hard or sharp objects away from the person.                3.

Don't   try    to   hold down   or   stop the movements.       4.      Place   on

individual on his side, to help keep his airway clear.                 5.    Look

at your watch at the start of the seizure, to time its length.                 6.

Don't put      anything    in his mouth.        These were   the    exact   rules

followed during Kenneth Lawrence's previous seizure at the PCRDF

in 2016.      He was found on the floor and left unrestrained until

the seizure had stopped.

              h. Thorazine is an anti-psychotic medication.            It works

by changing the actions of chemicals in your brain.

              g. Pepper spray causes burning in the throat, wheezing,

dry cough, shortness of breath, gagging, gasping and the inability

to breathe or speak.

              h.    Pepper spray requires steps for the individual to be

properly decontaminated:        Since the spray is oil-based, people who


                                           21
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 22 of 48




have it on their skin are advised not to touch the affected area.

Touching the solution can easily spread it to other areas of the

body.         If pepper spray enters the eyes,                blinking rapidly might

help to flush it out.              Washing with hand soap,            shampoo, or dish

soap can break up the oil. After that, the area should be rinsed

with water. Baby shampoos can be useful for washing spray from the

eye area.        People who have been sprayed may instinctively want to

douse themselves in water.                 This can provide instant but short-

lived relief. Oil does not mix with water on a molecular level, so

washing the skin with water alone will not remove the solution.

        48.      These       Defendants,    Dr.    Karen     Chase,   Turn   Key Health

Clinics, LLC, Jacob Mitchell, R.N., Steven Cook, R.N.,                        Johnathon

Nguyen, R.N. and John Does, actions were in deliberate indifference

to the Plaintiff's heal th and safety needs.                      In addition,     these

actions        were     so     inappropriate       as   to     evidence      intentional

maltreatment and a refusal to provide essential care as evidenced

by:

                a.    The Defendants failed to insure that Kenneth Lawrence

received any dosages of Keppra which he needed to control his

seizures;

                b.     Despite being aware of Kenneth Lawrence's seizure

condition, in deliberate indifference, Defendants took no action

to see to it that people were kept out of his way; to clear hard

or sharp objects away from him;                   to prevent efforts to hold him


                                                  22
         Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 23 of 48




down or to stop his movements; to place him on his side; to help

keep his airway clear; to document the start time or length of his

seizure; to insure that nothing was put in his mouth.

            c. The Defendants allowed Kenneth Lawrence to be pepper

sprayed;

            d.    After    Kenneth   Lawrence    was    pepper   sprayed,     the

Defendants failed to clear Kenneth Lawrence's airways from pepper

spray;

            e.    After Kenneth Lawrence was pepper sprayed having

suffered a seizure,       the Defendants failed to prevent the guards

from putting a spit mask on him;

            f.   Despite the documented history of seizures, the fact

that he had not been given Keppra, these Defendants administered

Thorazine to Kenneth Lawrence.

         STATE CLADm: DR. :KAREN CBASB, TURNDY, JACOB MZTCBBLL,
         R.H., STBVBN COOK, R.H., JONATHON NGUYEN, R.H. AND
                  tnmNOWN JOHN DOB MEDJ:CAL CARE DBl'BNDANTS

     49.     The above recited acts and omissions of Defendants, Dr.

Karen Chase, Turn Key Health Clinics, LLC, Jacob Mitchell, R.N.,

Steven Cook,     R. N.,   Johnathon Nguyen,     R. N.   and John Does,      while

each was acting under color of authority and in their individual

and official capacities, respectively constitute a deprivation of

the Kenneth Lawrence's rights under Ark. Const. Art. 2 § 2                  which

provides that: "All men are created equally free and independent,

and have certain inherent and inalienable rights;                amongst which


                                        23
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 24 of 48




are those of enjoying and defending life and liberty; of acquiring,

possessing        and   protecting     property,         and    reputation;       and   of

pursuing their own happiness"              and        the Arkansas Civil Rights Act

which is codified at Ark. Code Ann.                    § 16-123-105 which provides

that "every person who,           under color of any statute,               ordinance,

regulation, custom, or usage of this state or any of its political

subdivisions subjects, or causes to be subjected, any person within

the    jurisdiction       thereof     to   the        deprivation     of   any    rights,

privileges,       or    immunities    secured by the Arkansas Constitution

shall be liable to the party injured in an action in circuit court

for legal and equitable relief or other proper redress."

       50. The Defendants, Dr. Karen Chase, Turn Key Health Clinics,

LLC,   Jacob Mitchell,        R.N.,   Steven Cook,           R.N.,   Johnathon Nguyen,

R.N. and John Does, knew, or ought to have known, in the light of

the surrounding circumstances, that their conduct would naturally

or probably result in injury and that they continued such conduct

in the reckless disregard of the consequences from which malice

can be inferred.         The Defendants, Dr. Karen Chase, Turn Key Health

Clinics, LLC, Jacob Mitchell, R.N., Steven Cook, R.N.,                           Johnathon

Nguyen,    R.N.    and John Does, were consciously indifferent to the

consequences       of    their   actions    and       they    recklessly    disregarded

those same consequences.             This was evident by the following:




                                                 24
        Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 25 of 48




             a.    Detainees in the PRCDF have medical conditions that

require medication that they are taking that cannot be abruptly

stopped without causing serious medical harm;

             b.    Stopping Keppra suddenly from individuals that are

taking it to control seizures can cause serious problems.

             c.   Stopping a seizure medicine such as Keppra suddenly

can cause seizures that will not stop (status epilepticus);

             d.    Kenneth Lawrence suffered from a seizure disorder

which required that he take Keppra twice a            day to control his

seizures;

             e.   Kenneth Lawrence had only taken one        (1)    of the two

dosages of Keppra that he needed to take to control his seizures;

             f.   Kenneth Lawrence had previously had a seizure in the

PCRDF during an incident when he had not been prescribed Keppra;

             g.   During an epiplitic seizure, there are commonly known

rules that have to be followed:        1. Keep other people out of the

way.    2.   Clear hard or sharp objects away from the person.                3.

Don't   try to    hold down   or   stop the movements.       4.       Place   on

individual on his side, to help keep his airway clear.                5.    Look

at your watch at the start of the seizure, to time its length.                6.

Don't put     anything   in his mouth.        These were   the     exact   rules

followed during Kenneth Lawrence's previous seizure at the PCRDF

in 2016.     He was found on the floor and left unrestrained until

the seizure had stopped.


                                         25
        Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 26 of 48




            h. Thorazine is an anti-psychotic medication.        It works

by changing the actions of chemicals in your brain.

            i. Pepper spray causes burning in the throat, wheezing,

dry cough, shortness of breath, gagging, gasping and the inability

to breathe or speak.

            j.   Pepper spray requires steps for the individual to be

properly decontaminated:     Since the spray is oil-based, people who

have it on their skin are advised not to touch the affected area.

Touching the solution can easily spread it to other areas of the

body.   If pepper spray enters the eyes,       blinking rapidly might

help to flush it out.      Washing with hand soap,    shampoo,   or dish

soap can break up the oil. After that, the area should be rinsed

with water. Baby shampoos can be useful for washing spray from the

eye area.    People who have been sprayed may instinctively want to

douse themselves in water.      This can provide instant but short-

lived relief. Oil does not mix with water on a molecular level, so

washing the skin with water alone will not remove the solution.

            k.   The Defendants failed to insure that Kenneth Lawrence

received any dosages of Keppra which he needed to control his

seizures;

            1.    Despite being aware of Kenneth Lawrence's seizure

condition, in deliberate indifference, Defendants took no action

to see to it that people were kept out of his way; to clear hard

or sharp objects away from him;      to prevent efforts to hold him


                                      26
         Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 27 of 48




down or to stop his movements; to place him on his side; to help

keep his airway clear; to document the start time or length of his

seizure; to insure that nothing was put in his mouth.

             m. The Defendants allowed Kenneth Lawrence to be pepper

sprayed;

             n.      After    Kenneth       Lawrence    was    pepper     sprayed,     the

Defendants failed to clear Kenneth Lawrence's airways from pepper

spray;

             o.      After Kenneth Lawrence was pepper sprayed having

suffered a seizure,          the Defendants failed to prevent the guards

from putting a spit mask on him;

             p.     Despite the documented history of seizures, the fact

that he had not been given Keppra,                  these Defendants administered

Thorazine to Kenneth Lawrence.

         FEDERAL CLAD(S:           DEPUTY SHER:IFFS AND JOHN DOE DEFENDANTS

     51.      The     above     recited       acts     and    omissions     and      those

hereinafter        alleged    of    Defendants,        Sergeant     Anthony    Jenkins,

Lieutenant        Rodney    Sheppard,   Deputy       Ledrey    Junior,     Deputy Cody

Stone,     Deputy     Richard      Murphy    and     John    Does   who   were     Deputy

Sheriffs,    were committed while each was acting under color of

authority and in their individual and official capacities.                             The

aforementioned conduct             and omissions       respectively constitute a

deprivation of        the    Kenneth    Lawrence's          substantive due       process

rights as guaranteed by the 14th Amendment to the United States


                                               27
       Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 28 of 48




Constitution. Such acts of Defendants while acting within the color

of their authority are sufficient to invoke an action under 42

U.S.C. § 1983 against them for which the Plaintiff seeks damages

as set forth herein above.

     52.    These Defendants,   Sergeant Anthony Jenkins,               Lieutenant

Rodney Sheppard,   Deputy Ledrey Junior, Deputy Cody Stone,                    Deputy

Richard Murphy and John Does Deputy Sheriffs,               were aware of an

objectively serious medical need that Kenneth Lawrence had,                        in

that, they knew that:

            a.   Detainees in the PRCDF have medical conditions that

require medication that they are taking that cannot be abruptly

stopped without causing serious medical harm;

            b.   During   an epiplitic       seizure,   there      are    commonly

known rules that have to be followed: 1. Keep other people out of

the way.    2.   Clear hard or sharp objects away from the person.

3.   Don't try to hold down or stop the movements.                 4.     Place on

individual on his side, to help keep his airway clear.                    5.     Look

at your watch at the start of the seizure, to time its length.                     6.

Don't put    anything   in his mouth.        These   were    the    exact       rules

followed during Kenneth Lawrence's previous seizure at the PCRDF

in 2016.    He was found on the floor and left unrestrained until

the seizure had stopped.

            c. Thorazine is an anti-psychotic medication.                 It works

by changing the actions of chemicals in your brain.


                                        28
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 29 of 48




                d. Pepper spray causes burning in the throat, wheezing,

dry cough, shortness of breath, gagging, gasping and the inability

to breathe or speak.

                e.     Pepper spray requires steps for the individual to be

properly decontaminated:             Since the spray is oil-based, people who

have it on their skin are advised not to touch the affected area.

Touching the solution can easily spread it to other areas of the

body.         If pepper spray enters the eyes,              blinking rapidly might

help to flush it out.               Washing with hand soap,        shampoo, or dish

soap can break up the oil. After that, the area should be rinsed

with water. Baby shampoos can be useful for washing spray from the

eye area.        People who have been sprayed may instinctively want to

douse themselves in water.                This can provide instant but short-

lived relief. Oil does not mix with water on a molecular level, so

washing the skin with water alone will not remove the solution.

        53.     These Defendants, Sergeant Anthony Jenkins,                Lieutenant

Rodney Sheppard,          Deputy Ledrey Junior, Deputy Cody Stone, Deputy

Richard Murphy and John Does                 Deputy Sheriffs,       actions were     in

deliberate           indifference    to    the   Plaintiff's     health   and    safety

needs.    In addition,        these       actions were so inappropriate as           to

evidence        intentional     maltreatment          and   a   refusal   to    provide

essential care as evidenced by:

                a.     Despite being aware of Kenneth Lawrence's seizure

condition, in deliberate indifference, Defendants took no action


                                                 29
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 30 of 48




to see to it that people were kept out of his way; to clear hard

or sharp objects away from him;             to prevent efforts to hold him

down or to stop his movements; to place him on his side; to help

keep his airway clear; to document the start time or length of his

seizure; to insure that nothing was put in his mouth.

               b.    The Defendants struck Kenneth Lawrence causing his

nose to be fractured;

               c.    The Defendants stood by and allowed the Kenneth

Lawrence to be struck;

               d.   The Defendant pepper sprayed Kenneth Lawrence;

               e. The Defendants allowed Kenneth Lawrence to be pepper

sprayed;

               f.    After    Kenneth    Lawrence   was     pepper   sprayed,   the

Defendants failed to clear Kenneth Lawrence's airways from pepper

spray;

               g.    After Kenneth Lawrence was pepper sprayed having

suffered a seizure, the Defendant put a spit mask on him;

               h.   After Kenneth Lawrence was pepper sprayed having

suffered a seizure, the Defendants failed to prevent the Defendant

from putting a spit mask on him;

               i.   Despite the documented history of seizures, the fact

that     he   had   not   been   given   Keppra,    these    Defendants    allowed

Thorazine to be administered to Kenneth Lawrence.

              STATE CLAIMS:      DEPUTY SBERJ:FF AND JOHN DOE DEFENDANTS



                                            30
         Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 31 of 48




       54.    The above        recited acts       and omissions of Defendants,

Sergeant     Anthony       Jenkins,     Lieutenant       Rodney    Sheppard,    Deputy

Ledrey Junior,        Deputy Cody Stone, Deputy Richard Murphy and John

Does   Deputy      Sheriffs,     while     each    was    acting     under    color   of

authority     and     in     their    individual     and     official      capacities,

respectively constitute a deprivation of the Kenneth Lawrence's

rights under Ark. Const. Art. 2 § 2                which provides that: "All men

are created equally free and independent, and have certain inherent

and inalienable rights;           amongst which are those of enjoying and

defending     life      and     liberty;     of     acquiring,       possessing       and

protecting property,           and reputation;       and of pursuing their own

happiness"      and     the Arkansas Civil Rights Act which is codified

at Ark. Code Ann. § 16-123-105 which provides that "every person

who, under color of any statute, ordinance, regulation, custom, or

usage of this state or any of its political subdivisions subjects,

or causes     to be        subjected,    any person within the             jurisdiction

thereof to the deprivation of any rights, privileges, or immunities

secured by the Arkansas Constitution shall be liable to the party

injured in an action in circuit court for                     legal and equitable

relief or other proper redress."

       55.   The    Defendants,       Sergeant     Anthony    Jenkins,       Lieutenant

Rodney Sheppard,        Deputy Ledrey Junior, Deputy Cody Stone, Deputy

Richard Murphy and John Does Deputy Sheriffs,                      knew,   or ought to



                                              31
       Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 32 of 48




have known,      in the light of the surrounding circumstances,                          that

their conduct would naturally or probably result in injury and

that they continued such conduct in the reckless disregard of the

consequences from which malice can be inferred.                         The Defendants,

Sergeant    Anthony       Jenkins,       Lieutenant        Rodney     Sheppard,      Deputy

Ledrey Junior, Deputy Cody Stone, Deputy Richard Murphy and John

Does   Deputy      Sheriffs,          were   consciously          indifferent       to    the

consequences       of    their    actions     and    they    recklessly        disregarded

those same consequences.              This was evident by the following:

            a.      The    Defendants        knew    or     should    have     known     that

detainees     in    the    PRCDF      have   medical       conditions        that   require

medication that they are taking that cannot be abruptly stopped

without causing serious medical harm;

            b.      The    Defendants        knew    or     should    have     known     that

during an epiplitic seizure, there are commonly known rules that

have to be followed:             1.   Keep other people out of the way.                    2.

Clear hard or sharp objects away from the person.                         3.     Don't try

to hold down or stop the movements.                   4.     Place on individual on

his side, to help keep his airway clear.                     5.      Look at your watch

at the start of the seizure, to time its length.                         6.      Don't put

anything in his mouth;

            c.     The    Defendants         knew    or    should     have     known     that

Thorazine is an anti-psychotic medication.                        It works by changing

the actions of chemicals in your brain;


                                                32
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 33 of 48




             d. The Defendants knew or should have known that pepper

spray causes burning in the throat, wheezing, dry cough, shortness

of breath, gagging, gasping and the inability to breathe or speak;

             e.   The Defendants knew or should have known that pepper

spray     requires    steps   for   the        individual   to   be   properly

decontaminated:      Since the spray is oil-based, people who have it

on their skin are advised not to touch the affected area. Touching

the solution can easily spread it to other areas of the body.               If

pepper spray enters the eyes, blinking rapidly might help to flush

it out.     Washing with hand soap, shampoo, or dish soap can break

up the oil. After that, the area should be rinsed with water. Baby

shampoos can be useful for washing spray from the eye area.             People

who have been sprayed may instinctively want to douse themselves

in water.     This can provide instant but short-lived relief.             Oil

does not mix with water on a molecular level, so washing the skin

with water alone will not remove the solution;

             f.    The Defendants knew or should have known that a

detainee should not be struck while suffering a seizure in such a

manner that it would fracture his nose;

             g.   The Defendants knew or should have known that a spit

mask should not be placed on a detainees face after he has been

pepper sprayed until after he has been properly decontaminated.

             h.   Despite being aware of Kenneth Lawrence's seizure

condition, in deliberate indifference, Defendants took no action


                                          33
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 34 of 48




to see to it that people were kept out of his way; to clear hard

or sharp objects away from him;             to prevent efforts to hold him

down or to stop his movements; to place him on his side; to help

keep his airway clear; to document the start time or length of his

seizure; to insure that nothing was put in his mouth.

              i.     The Defendant struck Kenneth Lawrence causing his

nose to be fractured;

              j.     The Defendants      stood by and allowed the         Kenneth

Lawrence to be struck;

              k.    The Defendant pepper sprayed Kenneth Lawrence;

              1. The Defendants allowed Kenneth Lawrence to be pepper

sprayed;

              m.     After   Kenneth     Lawrence   was     pepper   sprayed,   the

Defendants failed to clear Kenneth Lawrence's airways from pepper

spray;

              n.     After Kenneth Lawrence was pepper sprayed having

suffered a seizure, the Defendant put a spit mask on him;

              o.    After Kenneth Lawrence was pepper sprayed having

suffered a seizure, the Defendants failed to prevent the Defendant

from putting a spit mask on him;

              p.    Despite the documented history of seizures, the fact

that     he   had   not   been   given   Keppra,    these    Defendants   allowed

Thorazine to be administered to Kenneth Lawrence.




                                            34
       Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 35 of 48




      SUPERVISORY CLAIMS: SHERIFF CHARLES "DOC" HOLLADAY; MIKE
               SYLVESTER; AND SHERIFF ERIC HIGGINS

     56.     These actions of the Defendants Holladay and Sylvester,

amounted   to      intentional       maltreatment      or       a    refusal     to   provide

essential care.         Sheriff Higgins is the present Sheriff and is

only sued in his official capacity.

     57.     The     actions    of     the    Defendants            were   the    result     of

Holladay's      decisions       and     practices         as        Sheriff      which     were

tantamount to official policies.

     58.     Furthermore,        these       actions        were       the       results     of

Holladay's      failure    in    hiring,       to    train,         and    supervise       said

Defendants.     On    other     occasions,      Detention            officers     under     the

direct control and supervision of Holladay, failed to protect other

inmates who had suffered from medical conditions.                            These failures

to protect were        failures       in hiring,     retention,            instruction and

training, control and/or supervise said officers and contractors

are the results of Holladay's decisions as the chief policy and

decision maker for the PRCDF as well as the long standing usages,

customs, practices and policies of the Detention Center.

     59.     Kenneth      Lawrence's         right   to        medical       treatment      and

prescribed      medication       for    diagnosed         health       issues      was     well

established at the time such that a reasonable officer or medical

care provider would be aware of the standard.                        In addition, Kenneth

Lawrence's right to be free from restraints to his airway caused



                                                35
       Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 36 of 48




by pepper spray and spit masks was well established at the time

such that a reasonable officer or medical care provider would be

aware of that standard.

     60.     These    decisions       were    in    derogation     of     the   Kenneth

Lawrence's rights and privileges protected by the 4th and 14th

amendments to the U.S. Constitution, federal and state laws, Ark.

Const. Art. 2 § 2, Ark. Const. Art. 2 § 6, Ark. Const. Art. 2 § 9,

and the Arkansas Civil Rights Act (ACRA), codified at A.C.A. § 16-

123-101 et seq.

     61.     The Defendants are not entitled to qualified immunity

for their actions.

     62.     The    County,     as    a   municipality,      is   not     entitled    to

qualified    immunity     and    is       separately    liable    for     the   PRCDF's

policies, usages,       customs, practices and/or Holladay's decisions

as the final decision and policy maker for the PRCDF which have

the force and effect of law.

                                          TORT CLAJMS

     63.     The     Plaintiff       adopts   by    reference     the     allegations

contained in paragraphs 1 through 62.

     64.     The foregoing actions by the Defendants were negligent.

The actions        fell below the applicable standards of care.                      The

Defendants failed to properly protect the Kenneth Lawrence.                          The

Defendants     failed    to     properly      provide    Kenneth        Lawrence   with

medication and        failed    to    accommodate      his   housing     needs.      The


                                               36
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 37 of 48




Defendants were not properly trained on how to handle an inmate

that suffered from a medical condition involving a seizure.                     This

medical     condition    was     foreseeable.       The   Defendants     were    not

properly trained and failed to follow the appropriate standard of

care when dealing with a person having a seizure by the conduct

listed above and herein.

      65.    As a result of the Defendants actions, the Plaintiff was

damaged.      Plaintiff's        damages    were   proximately    caused   by    the

actions of the Defendants.               To the extent they are covered by

insurance, the Defendants have waived sovereign immunity for the

negligence claims.

                       AMERICANS WJ:TB DISABILITY ACT CLAIM

      66.    The   Plaintiff       adopts    by    reference     the   allegations

contained in paragraphs 1 through 65.

      67.    Kenneth    Lawrence        suffered   from   epilepsy     which    is   a

physical impairment that substantially limited one or more major

his life activities.        He had a record of such impairment.            And, he

was regarded as having an impairment.              Therefore, he is covered by

the ADA and is disabled.

      68.    All of the Defendants were covered by the American with

Disabilities Act        (hereinafter referred to as "ADA".)              All state

and local governmental entities are covered by Title II, including

law   enforcement,       jails    and    corrections,     healthcare     providers

contracted by state or local governments.                 The Supreme Court has


                                             37
         Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 38 of 48




expressly      held    (in      a     unanimous       decision)      that     the   ADA'S

requirements      apply       to      state     and     local     detention     centers.

Pennsylvania Dep't of Corrections v. Yeskey, 524 U.S. 206 (1998);

See    also   Title    II    Regulations,        2010    Guidance     and    Section-by-

Section Analysis.            ADA applies       to contractors for correctional

organizations. 28 C.F.R. §35.152.                 The Supreme Court recently has

held that Title II of the ADA validly abrogates state sovereign

immunity - as least insofar as it creates a private cause of action

for    damages   for   conduct        that    actually violates        the    Fourteenth

Amendment.       United States v.             Georgia,    et al.;     Tony Goodman v.

Georgia, et al., 546 U.S. 151 (2006)

       69.    The Department of Justice has emphasized the importance

of correctional facilities complying with the ADA.                     It is essential

that    corrections         systems    fulfill        their     nondiscrimination     and

program access obligations by adequately addressing the needs of

prisoners with disabilities,              which include, but are not limited

to, proper medication and medical treatment

       70.    ADA places an affirmative duty on the Defendants.                        In

Pierce v. District of Columbia, 128 F.Supp.3d 250                       (D.D.C. 2015),

a case involving the DC Detention Center, the Court wrote:

       "[A]n entity that provides services to the public cannot stand

idly by while people with disabilities attempt to utilize programs

and services designed for the able-bodied;                        instead,    to satisfy

Section 504 and Title II, such entities may very well need to act


                                                 38
       Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 39 of 48




affirmatively to modify, supplement, or tailor their programs and

services to make them accessible to persons with disabilities."

     71.   The Defendants had a reasonable modification obligation

because they     knew or       reasonably should        known that     the    Kenneth

Lawrence had a disability and needed a modification in the way

they detained,       handled and treated him,           even when he could not

request a modification, because he was suffering during a crisis

brought on by his epilepsy which interfered with his ability to

articulate a request to treat him differently."

     72.   The ADA Coordinator failed to coordinate its efforts to

comply with and carry out             its   responsibilities under           the ADA.

These failures included, but were not limited to:

           a.        Failure to have an ADA Coordinator who understands

the ADA's requirements and to disseminate the identity of the ADA

Coordinator to inmates and the public.

           b.        Failure to conduct periodic audits of a detention

facility's ADA compliance.

           c.        Failure   to   conduct    a     needs   assessment      when   law

enforcement     or    a   detention    facility       learns   about   an    inmate's

disability.

           d.        Failure   to   conduct        ongoing   needs   assessment      to

ensure that an inmate's disability related needs are being met.

           e.        Failure   to   conduct    an     individualized      assessment

regarding the type of action that is required.


                                              39
        Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 40 of 48




     73.     The Defendants violated Kenneth Lawrence's rights under

the ADA and caused him damages by including, but not limited to:

             a.     The    Defendants      knew       or    should    have      known   that

detainees     in   the     PRCDF   have    medical          conditions       that    require

medication that they are taking that cannot be abruptly stopped

without causing serious medical harm;

             b.     The    Defendants      knew       or    should    have      known   that

during an epiplitic seizure, there are commonly known rules that

have to be followed:          1.   Keep other people out of the way.                      2.

Clear hard or sharp objects away from the person.                          3.     Don't try

to hold down or stop the movements.                    4•     Place on individual on

his side, to help keep his airway clear.                      5.     Look at your watch

at the start of the seizure,              to time its length.              6.     Don't put

anything in his mouth;

             c.    The     Defendants     knew       or     should    have      known   that

Thorazine is an anti-psychotic medication.                         It works by changing

the actions of chemicals in your brain;

             d. The Defendants knew or should have known that pepper

spray causes burning in the throat, wheezing, dry cough, shortness

of breath, gagging, gasping and the inability to breathe or speak;

             e.    The Defendants knew or should have known that pepper

spray      requires       steps    for    the        individual       to     be     properly

decontaminated:          Since the spray is oil-based, people who have it

on their skin are advised not to touch the affected area. Touching


                                                40
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 41 of 48




the solution can easily spread it to other areas of the body.            If

pepper spray enters the eyes, blinking rapidly might help to flush

it out.     Washing with hand soap, shampoo, or dish soap can break

up the oil. After that, the area should be rinsed with water. Baby

shampoos can be useful for washing spray from the eye area.         People

who have been sprayed may instinctively want to douse themselves

in water.    This can provide instant but short-lived relief.          Oil

does not mix with water on a molecular level, so washing the skin

with water alone will not remove the solution;

             f.    The Defendants   knew or should have     known that      a

detainee should not be struck while suffering a seizure in such a

manner that it would fracture his nose;

             g.   The Defendants knew or should have known that a spit

mask should not be placed on a detainees face after he has been

pepper sprayed until after he has been properly decontaminated.

             h.   Despite being aware of Kenneth Lawrence's seizure

condition,    in deliberate indifference, Defendants took no action

to see to it that people were kept out of his way; to clear hard

or sharp objects away from him;        to prevent efforts to hold him

down or to stop his movements; to place him on his side; to help

keep his airway clear; to document the start time or length of his

seizure; to insure that nothing was put in his mouth.

             i.    The Defendant struck Kenneth Lawrence causing his

nose to be fractured;


                                        41
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 42 of 48




              j.     The Defendants stood by and allowed the Kenneth

Lawrence to be struck;

              k.    The Defendant pepper sprayed Kenneth Lawrence;

              1. The Defendants allowed Kenneth Lawrence to be pepper

sprayed;

              m.     After   Kenneth     Lawrence   was     pepper    sprayed,    the

Defendants failed to clear Kenneth Lawrence's airways from pepper

spray;

              n.     After Kenneth Lawrence was pepper sprayed having

suffered a seizure, the Defendant put a spit mask on him;

              o.    After Kenneth Lawrence was pepper sprayed having

suffered a seizure, the Defendants failed to prevent the Defendant

from putting a spit mask on him;

              p.    Despite the documented history of seizures, the fact

that     he   had   not   been   given   Keppra,    these    Defendants     allowed

Thorazine to be administered to Kenneth Lawrence.

                     §504 of the Rehabilitation Act of 1973,
                             29 U.S.C. § 794(a)CLAD(

       74.    The    Plaintiff    adopts    by     reference    the    allegations

contained in paragraphs 1 through 73.

       75.    Kenneth     Lawrence   suffered      from   epilepsy     which     is   a

physical impairment that substantially limited one or more major

his life activities.         He had a record of such impairment.            And, he




                                            42
        Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 43 of 48




was regarded as having an impairment.                   Therefore, he is disabled.

Further, the Defendants received Federal funds.

      76.    The Defendants violated Kenneth Lawrence's rights under

the   §504   of    the    Rehabilitation Act        and caused him damages             by

including, but not limited to:

             a.     The    Defendants      knew    or     should    have     known   that

detainees     in    the    PRCDF   have    medical       conditions        that   require

medication that they are taking that cannot be abruptly stopped

without causing serious medical harm;

             b.     The    Defendants      knew    or     should    have     known   that

during an epiplitic seizure,           there are commonly known rules that

have to be followed:          1.   Keep other people out of the way.                   2.

Clear hard or sharp objects away from the person.                      3.     Don't try

to hold down or stop the movements.                 4•     Place on individual on

his side, to help keep his airway clear.                   5.      Look at your watch

at the start of the seizure,              to time its length.          6.     Don't put

anything in his mouth;

             c.    The    Defendants      knew     or    should     have     known   that

Thorazine is an anti-psychotic medication.                      It works by changing

the actions of chemicals in your brain;

             d. The Defendants knew or should have known that pepper

spray causes burning in the throat, wheezing, dry cough, shortness

of breath, gagging, gasping and the inability to breathe or speak;




                                              43
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 44 of 48




             e.   The Defendants knew or should have known that pepper

spray     requires    steps   for   the     individual   to   be   properly

decontaminated:      Since the spray is oil-based, people who have it

on their skin are advised not to touch the affected area. Touching

the solution can easily spread it to other areas of the body.            If

pepper spray enters the eyes, blinking rapidly might help to flush

it out.     Washing with hand soap, shampoo, or dish soap can break

up the oil. After that, the area should be rinsed with water. Baby

shampoos can be useful for washing spray from the eye area.          People

who have been sprayed may instinctively wapt to douse themselves

in water.     This can provide instant but short-lived relief.          Oil

does not mix with water on a molecular level, so washing the skin

with water alone will not remove the solution;

             f.    The Defendants knew or should have         known that a

detainee should not be struck while suffering a seizure in such a

manner that it would fracture his nose;

             g.   The Defendants knew or should have known that a spit

mask should not be placed on a detainees face after he has been

pepper sprayed until after he has been properly decontaminated.

             h.   Despite being aware of Kenneth Lawrence's seizure

condition, in deliberate indifference, Defendants took no action

to see to it that people were kept out of his way; to clear hard

or sharp objects away from him;           to prevent efforts to hold him

down or to stop his movements; to place him on his side; to help


                                          44
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 45 of 48




keep his airway clear; to document the start time or length of his

seizure; to insure that nothing was put in his mouth.

              i.      The Defendant struck Kenneth Lawrence causing his

nose to be fractured;

              j.      The Defendants      stood by and allowed the Kenneth

Lawrence to be struck;

              k.     The Defendant pepper sprayed Kenneth Lawrence;

              1. The Defendants allowed Kenneth Lawrence to be pepper

sprayed;

              m.      After    Kenneth    Lawrence       was     pepper   sprayed,   the

Defendants failed to clear Kenneth Lawrence's airways from pepper

spray;

              n.      After Kenneth Lawrence was pepper sprayed having

suffered a seizure, the Defendant put a spit mask on him;

              o.     After Kenneth Lawrence was pepper sprayed having

suffered a seizure, the Defendants failed to prevent the Defendant

from putting a spit mask on him;

              p.     Despite the documented history of seizures, the fact

that     he   had    not   been   given   Keppra,        these    Defendants    allowed

Thorazine to be administered to Kenneth Lawrence.

                                   DECLARATORY RELIEF

       77.    Pursuant to Ark.        Code Ann.      §    16-111-104,      part of the

Declaratory         Judgment   Act,   and   28    U.S.C.S.        §   2201,   Plaintiff

requests that the Court determine the rights of Kenneth Lawrence


                                             45
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 46 of 48




under     42   U.S.C.      §   1983,    the    Fourth,     Fifth,        and     Fourteenth

Amendments          to   the   United   States       Constitution,         the    Arkansas

Constitution, and the Arkansas Civil Rights Act and that the Court

declare the following, that under these constitutional provisions,

laws and statutes:

               a.    Kenneth Lawrence had the right to adequate medical

        treatment which specifically included the right to access to

        medicine to control his seizures;

               b. Kenneth Lawrence had the right to immediate and timely

        access to medicine needed to ameliorate,                    control and stop

        life threatening seizures;

               c.    Kenneth    Lawrence      had    the   right    to    be     free   from

        imposition of objects           that   restricted his breathing after

        being pepper sprayed;

               d. Kenneth Lawrence had the right to be decontaminated

        after being pepper sprayed;

               e. Kenneth Lawrence had the right to be free from the

        use of force when they are suffering from a seizure;

               f.    Kenneth Lawrence had the right to have the next of

        kin listed in his intake paperwork that were listed emergency

        contacts notified when he was taken unconscious, helpless and

        at the point of death from the facility to a hospital.

               g. Defendants are not immune from suit.

        78.    Plaintiff demands a trial by jury.


                                                46
          Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 47 of 48




        79.   Plaintiff reserves his right to amend this complaint.

              WHEREFORE, Plaintiff respectfully prays that this Court

enter     a   judgment        granting    a    declaratory     judgment   that   the

Defendants'     acts,    policies,       and practices complained of herein,

violated Plaintiff's rights secured by the due process clause of

the Fifth and Fourteenth Amendments and the rights secured by the

Eighth Amendment         to    the   United States        Constitution;   joint and

several nominal,        compensatory,         and punitive damages against the

Defendants for Plaintiff, reasonable attorneys'                  42 U.S.C. § 1988

fees; and, all other proper and just relief, whether specifically

prayed for herein or not.

                                                 Respectfully submitted,

                                                 YVONNE
                                                 ESTATE

                                                     vJ  Proctor, _r_.__,
                                                 Attorney for Plaintiff
                                                 2500 South State Street
                                                 Little Rock, AR 72206-2162
                                                 (501) 378-7720
                                                 Arkansas Bar No.: 87136
                                                 willard@wpjrlaw.com


                                                 Lawrence Walker
                                                 Attorney for Plaintiff
                                                 1723 Broadway
                                                 Little Rock, AR 72206
                                                 (501) 374-3758
                                                 Arkansas Bar No.: 2012042




                                                47
  Case 4:19-cv-00178-LPR Document 30 Filed 02/27/20 Page 48 of 48




                                AFFIDAVIT

      Comes now the undersigned and solemnly swears that the

following facts and information are true and correct to the

best of my knowledge and belief:

      1.    I am the attorney for the Plaintiff in the attached

pleading.

      2.    Neither me nor my client knows the identities of

the John and Jane Doe designations set forth in the pleading

nor the insurance carriers for any entity or individual not

susceptible to a direct cause of action.

      3.    Upon      determining     the   identity      of    the     unknown

parties responsible for the injuries and damages sustained by

Plaintiff, or for paying those damages,              I will timely amend

the   Complaint      to   specifically designate        the    names     of   the

unknown parties.

     4.   This Affidavit         is   filed   in
Code Ann. § 16-56-125.


                                                                r.

     SWORN TO AND SUBSCRIBED TO before me, a Notary Public,
on this 31 st day of December, 2018.


      //- 7-.202 I
My Commission Expires                       ~l#Jl
                                                    KYESHA RAULSTON
                                                    Notary Public-Arkansas
                                                        Pulaski County
                                               My Commission Exµires 11-07-2021
                                                   Commission# 12384954

                                      48
